Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

§
ERICA FULTON, §
Plaintiff, §

§ CA. NO. 4:17-cv-00528
vs. §
§
UNITED AIRLINES, INC., AIR §
SERV CORPORATION, AND JOHN §
DOE §
Defendants. §
§

 

JURY INSTRUCTIONS

 
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 2 of 17

MEMBERS OF THE JURY:
I. General Instructions

A. Introduction

You have heard the evidence in this case. I will now instruct you on the
law that you must apply. It is your duty to follow the law as I give it to you. On
the other hand, you the jury are the judges of the facts. Do not consider any
statement that I have made in the course of trial or make in these instructions as an
indication that I have any opinion about the facts of this case.

After I instruct you on the law, the attorneys will have an opportunity to
make their closing arguments. Statements and arguments of the attorneys are not
evidence and are not instructions on the law. They are intended only to assist the
jury in understanding the evidence and the parties’ contentions.

Do not let bias, prejudice or sympathy play any part in your deliberations. A
corporation and all other persons are equal before the law and must be treated as
equals in a court of justice. Answer each question from the facts as you find them.
Do not decide who you think should win and then answer the questions

accordingly. Your answers and your verdict must be unanimous.
 

Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 3 of 17

B. Burden of Proof

Plaintiff Erica Fulton has the burden of proving her case by a preponderance
of the evidence. To establish by a preponderance of the evidence means to prove
something is more likely so than not so. If you find that Plaintiff Erica Fulton has
failed to prove any element of her claim by a preponderance of the evidence, then
she may not recover on that claim.

C. Calling Witnesses

The law does not require any party to call as witnesses all persons who may
have been present at any time or place involved in the case, or who may appear to
have some knowledge of the matters in issue at this trial. Nor does the law require
any party to produce as exhibits all papers and things mentioned in the evidence in
the case.

D. Objections and ruling of the Court

During the course of the trial, you may have heard counsel make objections
to evidence. It is the duty of the attorneys on each side of a case to object when the
other side offers testimony or other evidence which the attorney believes is not
properly admissible. You should not draw any inference against an attorney or the
attorney’s client because that attorney has made an objection.

If J overruled an objection and permitted evidence to be admitted over the
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 4 of 17

objection, my ruling on any objection is not, and should not be considered by you
to be, any indication of an opinion by me regarding the weight, effect, or probative
value of such evidence. You are the sole judges of the credibility of all witnesses
and the weight and effect of the evidence.

If I sustained an objection to a question to the introduction of other evidence,
you must disregard the question entirely and may draw no inference from the
wording of the question, nor speculate regarding what the witness might have said
if the witness had been permitted to answer or regarding the content of any
document not admitted.

E. Witness Testimony

In determining the weight to give to the testimony of a witness, you should
ask yourself whether there was evidence tending to prove that the witness testified
falsely concerning some important fact, or whether there was evidence that at some
other time the witness said or did something, or failed to say or do something, that
was different from the testimony the witness gave before you during the trial.

You should keep in mind, of course, that a simple mistake by a witness does
not necessarily mean that the witness was not telling the truth as he or she
remembers it, because people may forget some things or remember other things

inaccurately. So, if a witness has made a misstatement, you need to consider
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 5 of 17

whether that misstatement was an intentional falsehood or simply an innocent lapse
of memory; and the significance of that may depend on whether it has to do with
an important fact or with only an unimportant detail.

When knowledge of technical subject matter may be helpful to the jury, a
person who has special training or experience in that technical field—he is called
an expert witness—is permitted to state his opinions on those technical matters.
However, you are not required to accept that opinion. As with any other witness, it
is up to you to decide whether to rely upon it.

In deciding whether to accept or rely upon the opinion of an expert witness,
you may consider any bias of the witness, including any bias you may infer from
evidence that the expert witness has been or will be paid for reviewing the case and
testifying, or from evidence that he testifies regularly as an expert witness and his
income from such testimony represents a significant portion of his income.

F. Consideration of Evidence

While you should consider only the evidence in this case, you are permitted
to draw such reasonable inferences from the testimony, exhibits, stipulated facts,
and judicially noticed facts as you feel are justified in the light of common
experience. In other words, you may make deductions and reach conclusions that

reason and common sense lead you to draw from the facts that have been
 

Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 6 of 17

established by the testimony and evidence in the case.

The testimony of a single witness may be sufficient to prove any fact, even if
a greater number of witnesses may have testified to the contrary, if after
considering all the other evidence you believe that single witness.

There are two types of evidence that you may consider in properly finding
the truth as to the facts in the case. One is direct evidence — such as testimony of
an eyewitness. The other is indirect or circumstantial evidence — the proof of a
chain of circumstances that indicates the existence or nonexistence of certain other
facts. As a general rule, the law makes no distinction between direct and
circumstantial evidence, but simply requires that you find the facts from a
preponderance of all the evidence, both direct and circumstantial.

G. Juror Notes

Any notes that you have taken during this trial are only aids to memory. If
your memory should differ from your notes, then you should rely on your memory
and not on the notes. The notes are not evidence. A juror who has not taken
notes should rely on his or her independent recollection of the evidence and should
not be unduly influenced by the notes of other jurors. Notes are not entitled to
any greater weight than the recollection or impression of each juror about the

testimony.
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 7 of 17

II. Instructions on Deliberations

It is your sworn duty as jurors to discuss the case with one another in an
effort to reach agreement if you can do so. Each of you must decide the case for
yourself, but only after full consideration of the evidence with the other members
of the jury. While you are discussing the case, do not hesitate to reexamine your
own opinions and change your mind if you become convinced that you are wrong.
However, do not give up your honest beliefs solely because the others think
differently, or merely to finish the case.

Remember that in a very real way you are the judges—judges of the facts.
Your only interest is to seek the truth from the evidence in the case.

As judges of the facts, you must decide this case based solely on evidence
presented here within the four walls of this courtroom. This means that during
deliberations you must not conduct any independent research about the case, the
topics involved in the case, or the individuals or corporations mentioned. In other
words, you are prohibited from consulting dictionaries or reference materials;
searching the internet, web sites, or blogs; or using any other electronic tools to
obtain information to help you decide the case.

During your deliberations, you must not communicate with or provide any

information to anyone by any means about this case. You may not use any

 
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 8 of 17

electronic device or media, such as telephone, cell phone, smart phone, iPhone,
Blackberry, or computer. You may not use the internet, or internet service, or any
text or instant messaging service, nor communicate or use in any way any internet
chat room, blog, or website such as Facebook, Myspace, LinkedIn, YouTube,
Instagram, Snapchat, or Twitter, to communicate to anyone any information about
this case or to conduct any research about this case until I accept your verdict. In
other words, you cannot talk to anyone on the phone, correspond with anyone, or
electronically communicate with anyone about this case. You can only discuss the
case in the jury room with your fellow jurors during deliberations. I expect you
will inform me as soon as you become aware of another juror’s violation of these
instructions.

You may not use these electronic means to investigate or communicate
about the case because it is important that you decide this case based solely on the
evidence presented in this courtroom. Information on the internet or available
through social media might be wrong, incomplete, or inaccurate. You are only
permitted to discuss the case with your fellow jurors during deliberations because
they have seen and heard the same evidence you have. In our judicial system, it is
important that you are not influenced by anything or anyone outside this

courtroom. Otherwise, your decision may be based on information known only by

 

 

 

 
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 9 of 17

you and not your fellow jurors or the parties in the case. This would unfairly and
adversely impact the judicial process.

When you retire to the jury room to deliberate on your verdict, you may take
this charge with you, as well as, exhibits which the Court has admitted into
evidence. Select your Foreperson and conduct your deliberations. If you recess
during your deliberations, follow all of the instructions that the Court has given
you about/on your conduct during the trial. After you have reached your
unanimous verdict, your Foreperson is to fill in on the form your answers to the
questions. Do not reveal your answers until such time as you are discharged, unless
otherwise directed by me. You must never disclose to anyone, not even to me, your
numerical division on any question.

If you want to communicate with me at any time, please give a written
message or question to the marshal, who will bring it to me. J will then respond as
promptly as possible either in writing or by having you brought into the courtroom
so that I can address you orally. I will always first disclose to the attorneys your
question and my response before I answer your question.

After you have reached a verdict, you may, but are not required to, talk with

anyone about the case unless the court orders otherwise.
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 10 of 17

 

Signed at Houston, Texas on January {&, 2019.

David Hittner
United States District Judge

 

 

10
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 11 of 17

DEFINITIONS AND INSTRUCTIONS

 

“Negligence” when used with respect to the conduct of United Airlines
means failure to use a high degree of care, that is, failing to do that which a very
cautious, and prudent person would have done under the same or similar
circumstances or doing that which a very cautious, competent, and prudent person
would not have done under the same or similar circumstances.

“High degree of care” means that degree of care that would have been used
by a very cautious, competent, and prudent person under the same or similar
circumstances.

“Negligence” when used with respect to the conduct of Air Serv, John Doe
or Erica Fulton means failure to use ordinary care, that is, failing to do that which a
person of ordinary prudence would have done under the same or similar
circumstances or doing that which a person of ordinary prudence would not have
done under the same or similar circumstances.

“Ordinary care” means that degree of care that would be used by a person
of ordinary prudence under the same or similar circumstances.

“Proximate cause” means a cause that was a substantial factor in bringing
about an injury, and without which cause such injury would not have occurred.

In order to be a proximate cause, the act or omission complained of must be such

11
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 12 of 17

 

that a person using a high degree of care or ordinary care would have foreseen that

the injury, or some similar injury, might reasonably result therefrom. There may be

more than one proximate cause of an injury.

12
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 13 of 17

QUESTION 1:
Did the negligence, if any, of those named below proximately cause Plaintiff
Erica Fulton’s injury?

Answer “Yes” or “No” as to each:

, 7
United Airlines, Inc. Ee 5
NX
Air Serv Corporation €5
XX
John Doe &j S
Erica Fulton N Oo

13

 

 
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 14 of 17

If you answered “Yes” to Question 1 for more than one of those named
below, then answer the following question. Otherwise, do not answer the
following question.

Assign percentages of responsibility only to those you found caused or
contributed to cause the injury. The percentages you find must total 100 percent.
The percentages must be expressed in whole numbers. The percentage of
responsibility attributable to any one is not necessarily measured by the number of
acts or omissions found. The percentage attributable to any one need not be the
same percentage attributed to that one in answering another question.

QUESTION 2:
For each person you found caused or contributed to cause the occurrences,

find the percentage of responsibility attributable to each.

United Airlines, Inc. 5S P %
Air Serv Corporation 4 g %
John Doe I D %

Erica Fulton Zp %

Total: 100 %

14
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 15 of 17

Answer Question 3 if you answered “Yes” for United Airlines, Air Serv or
John Doe to Question 1, @tdmansuereds

Otherwise, do not answer Question 3.

QUESTION 3:

What sum of money, if paid now in cash would fairly and reasonably
compensate Erica Fulton for her injuries, if any, that resulted from the occurrence
in question?

Answer in dollar and cents for damages, if any, that were sustained in the
past and that in reasonable probability will be sustained in the future.

1. Physical pain and mental anguish sustained in the past.

ANSWER: $ a,000, 000,00

2. Physical pain and mental anguish that, in reasonable probability, Erica Fulton
will sustain in the future.

 

ANSWER: $s |, 000, 200-009

3. Disfigurement sustained in the past.

 

ANSWER: $ J0,000.00

4. Disfigurement that, in reasonable probability, Erica Fulton will sustain in the
future.

 

ANSWER: $ PD Y BP
5. Physical impairment sustained in the past.
ANSWER: $ AAS ,O000-+o00

 

15
secs,

Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 16 of 17

GB. Physical impairment that, in reasonable probability, Erica Fulton will sustain in
the future.

ANSWER: $ S0©,000-90
‘] & Medical care expenses incurred in the past.

ANSWER: s loo , Cv0-v%0

 

8 7. Medical care expenses that, in reasonable probability, Erica Fulton will incur in
the future.

ANSWER: $ \4 ©, 000.00

 

16
Case 4:17-cv-00528 Document 76 Filed in TXSD on 01/22/19 Page 17 of 17

VERDICT CERTIFICATE

 

We the jury return the foregoing as our unanimous verdict.

Signed at Houston, Texas on January 2a 2019.

17

 
